UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL QUARTER ENDED MARCH 31, 2008 COMMISSION FILE NO.: 0-52356 SEAWAY VALLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5996486 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 10-18 Park Street, 2nd Floor, Gouverneur, N.Y. 13642 13642 (Address of principal executive offices) (Zip Code) (315) 287-1122 (Registrant's telephone number including area code) Check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company_X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes _X No The number of outstanding shares of common stock as of May 19, 2008 was: 1,151,419,415 This amendment is being filed to more accurately reflect the acquisition of WiseBuys Stores Inc.Upon further review, the Company determined that the acquisition of WiseBuys Store Inc. was not a merger under common control as previously reported, since the CEO did not hold a majority interest in the Company at the time of acquisition. Accordingly, the Company has restated its financial statements to include the operations of Wisebuys Stores Inc. only subsequent to the acquisition date and to recognize the excess purchase price over the fair value of the net assets acquired as goodwill. PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET AS OF MARCH 31, 2008 (UNAUDITED) AND DECEMBER 31, 2007 ASSETS March 31, 2008 December 31, 2007 Current assets: Cash $ 988,165 $ 1,116,003 Accounts receivable 212,583 323,357 Inventories 5,540,752 6,194,051 Notes receivable 2,200,000 1,200,000 Marketable securities, trading 210,787 158,353 Prepaid expenses and other assets 56,765 48,990 Refundable income taxes 226,026 320,032 Total current assets 9,435,078 9,360,786 Property and equipment, net 3,721,462 3,787,485 Other Assets: Deferred financing fees 556,805 82,301 Other Assets 399,237 387,226 Excess purchase price 8,988,102 8,988,102 Security deposits 32,300 32,300 Total other assets 9,976,444 9,489,929 TOTAL ASSETS 23,132,984 22,638,200 LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Line of credit 2,442,169 925,000 Accounts payable 1,675,955 3,133,707 Accrued expenses 830,424 719,099 Current portion of long term debt 3,166,303 3,075,869 Convertible debentures 1,529,622 946,328 Derivative liability - convertible debentures 3,291,906 878,499 Total current liabilities 12,936,379 9,678,502 Long term debt, net of current 3,141,429 4,800,874 Convertible debentures payable, net - long term 2,117,887 1,177,669 Due to related parties 12,500 12,500 Total liabilities 18,208,195 15,669,545 Commitments and contingencies - - STOCKHOLDERS' EQUITY Series A voting preferred stock, $.0001 par value; 100,000 shares authorized; no shares issued and outstanding - - Series B voting preferred stock, $.0001 par value; 100,000 shares authorized; 81,250 shares issued and outstanding 10 10 Series C voting preferred stock, $.0001 par value; 4,800,000 shares authorized; 1,458,236 shares issued and outstanding 146 146 Common stock, $0.0001 par value, 2,500,000,000 authorized; 891,391,917 shares issued and outstanding 103,062 89,139 Additional paid-in capital 12,759,859 11,887,290 Accumulated deficit (7,938,285 ) (5,007,929 ) Total stockholders' equity 4,924,789 6,968,653 TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 23,132,984 $ 22,638,200 The notes to the consolidated financial statements are an integral part of these statements. 2 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2008 2007 Revenue $ 3,136,212 $ - Cost of revenue 2,397,841 - Gross profit 738,371 - Gain on sale of securities, net 52,932 - Operating expenses: Selling, general and administrative expenses 2,282,462 1,810,654 Total operating expenses 2,282,462 1,810,654 Operating loss (1,491,159 ) (1,810,654 ) Other income (expense): Unrealized gain (loss) on derivative instruments (932,069 ) (983,455 ) Interest expense (497,919 ) - Interest income 37,392 - Other income (expense) (46,601 ) - Total other income (expense) (1,439,197 ) (983,455 ) Loss from continuing operations (2,930,356 ) (2,794,109 ) Discontinued operations Loss on disposal of discontinued operations - (95,956 ) Loss from discontinued operations - (1,932,194 ) Total discontinued operations - (2,028,150 ) Loss before provision for income taxes (2,930,356 ) (4,822,259 ) Provision for (benefit from) income taxes - - Net loss $ (2,930,356 ) $ (4,822,259 ) Basic and diluted loss per share-continuing $ 0.00 $ (0.04 ) Basic and diluted loss per share-discontinued 0.00 (0.02 ) Basic and diluted loss per share $ 0.00 $ (0.06 ) Weighted average of shares of common stock outstanding, basic 951,098,332 75,211,131 The notes to the consolidated financial statements are an integral part of these statements. 3 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Continuing Operations Net loss from continuing operations $ (2,930,356 ) $ (2,794,109 ) Adjustments to reconcile net loss to net cash used in continuing operating activities: Depreciation and amortization 108,902 - Gain on marketable securities (52,434 ) - Unrealized loss on derivatives 932,069 983,455 Amortization of deferred financing fees 35,496 - Stock based compensation - 1,810,654 Amortization of debt discount 236,008 - Change in assets and liabilities: Accounts receivable 110,774 - Inventory 653,299 - Prepaid expenses and other assets 86,231 - Deferred income taxes - - Other assets - - Security deposits (12,011 ) - Accounts payable (1,457,754 ) - Accrued expenses 102,790 - Cash Used in Continuing Operating Activities (2,186,986 ) - Discontinued operations Net loss from discontinued operations - (2,028,130 ) Adjustments to reconcile net loss to net cash provided by discontinued operating activities Depreciation and amortization - 19,430 Loss from discontinued operations - - Unrealized loss on derivative instruments - 1,406,250 Amortization of debt discount - 130,710 Change in assets and liabilities Accrued liabilities - 42,452 Cash Used in Discontinued Operating Activities - (429,288 ) Cash Used in Operating Activities (2,186,986 ) (429,288 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of marketable securities - - Purchase of property and equipment (42,879 ) - Cash used in investing activities (42,879 ) - The notes to the consolidated financial statements are an integral part of these statements. 4 SEAWAY VALLEY CAPITAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing fees (260,000 ) - Borrowings on line of credit 2,392,169 - Repayments to related parties - discontinued - (512,013 ) Proceeds from issuance of preferred stock - subsidiary - - Proceeds from convertible debentures 175,000 - Proceeds from convertible debentures - discontinued - 1,000,000 Repayment of long term debt (205,142 ) - Cash provided by used in financing activities 2,102,027 487,987 Net Decrease in Cash (127,838 ) 58,699 Cash at Beginning of Period 1,116,003 188 Cash at End of Period $ 988,165 $ 58,887 Cash paid during the period for: Interest $ 226,415 $ - Income taxes $ - $ - SUPPLEMENTAL STATEMENT OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Acquisition of Technology License $ - $ 211,328 Assets acquired by issuance of equity $ - $ 33,825 Conversion of convertible debt and accrued interest into common stock $ 158,322 $ 66,610 Warrants issued with debt $ 728,170 $ 712,125 Convertible debentures issued in exchange for notes payable $ 2,299,662 $ - Discount issued upon issuance of derivative $ 2,049,957 $ - The notes to the consolidated financial statements are an integral part of these statements. 5 SEAWAY VALLEY CAPITAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2008 (UNAUDITED) NOTE 1 - CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair statement of the results of operations have been included. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the results of operations for the full year. When reading the financial information contained in this Quarterly Report, reference should be made to the financial statements, schedule and notes contained in the Company's Amended Annual Report on Form 10-KSB/A for the year ended December 31, NOTE 2- GOING CONCERN The financial statements have been prepared using accounting principles generally accepted in the United States of America applicable for a going concern, which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business. As of March 31, 2008, the Company has generated revenues of $3.1 million but has incurred a net loss of approximately $2.9 million. Its ability to continue as a going concern is dependent upon achieving sales growth, reduction of operation expenses and ability of the Company to obtain the necessary financing to meet its obligations and pay its liabilities arising from normal business operations when they come due, and upon profitable operations. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that the Company will be able to continue as a going concern. These financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. The Company intends to overcome the circumstances that impact its ability to remain a going concern through an increase of revenues, with interim cash flow deficiencies being addressed through additional equity and debt financing. The Company's ability to obtain additional funding will determine its ability to continue as a going concern. There can be no assurances that these plans for additional financing will be successful. Failure to secure additional financing in a timely manner and on favorable terms if and when needed in the future could have a material adverse effect on the Company's financial performance, results of operations and stock price and require the Company to implement cost reduction initiatives and curtail operations. Furthermore, additional equity financing may be dilutive to the holders of the Company's common stock, and debt financing, if available, may involve restrictive covenants, and may require the Company to relinquish valuable rights. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Deferred Financing Fees and Debt Discounts Deferred finance costs represent costs which may include direct costs paid to or warrants issued to third parties in order to obtain long-term financing and have been reflected as other assets. Costs incurred with parties who are providing the actual long-term financing, which generally may include the value of warrants, fair value of the derivative conversion feature, or the intrinsic value of beneficial conversion features associated with the underlying debt, are reflected as a debt discount. These costs and discounts are generally amortized over the life of the related debt. In connection with debt issued during the three months ended March 31, 2008, the Company recorded debt discounts totaling $1,825,279. Amortization expense related to these costs and discounts were $252,633 for the three months ended March 31, 2008, including $236,008 in debt discount amortization included in interest expense on the Statement of Operations. Derivative Financial Instruments Statement of Financial Accounting Standards (SFAS) No. 133, "Accounting for Derivative
